Filed 11/7/14 In re D.N. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


In re D.N., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,                                                          A140225

         Plaintiff and Respondent,                                   (San Francisco City & County
v.                                                                   Super. Ct. No. JW13-6116)
D.N.,
         Defendant and Appellant.


         Defendant D.N., a minor, appeals after the juvenile court sustained a wardship
petition (Welf. & Inst. Code, § 602, subd. (a)) alleging he committed first degree robbery
(Pen. Code, § 212.5, subd. (a); count one) and assault by means of force likely to produce
great bodily injury (Pen. Code, § 245, subd. (a)(4); count two).1 The court sustained the
allegations after a contested jurisdictional hearing. The court later granted D.N.’s motion
to set aside the assault adjudication (count two). The court declared D.N. a ward, ordered
out-of-home placement, and imposed terms and conditions of probation. D.N. contends
the evidence was insufficient to prove he was the perpetrator of the robbery. We affirm
the judgment.

         1
         The petition also alleged that, on a different occasion, D.N. unlawfully carried a
concealed firearm (Pen. Code, § 25400, subd. (c)(4); count three), carried a loaded
firearm in public (Pen. Code, § 25850, subd. (c)(4); count four), and resisted a peace
officer in the performance of his or her duties (Pen. Code, § 148, subd. (a)(1); count five).
D.N. admitted count three; counts four and five were dismissed.

                                                             1
                                   I. BACKGROUND
       On January 13, 2013, R.B. was en route to a friend’s house to watch a football
game. While waiting at a Muni train stop, he saw a person (whom R.B. later identified as
D.N.) at the stop, and they both boarded the same Muni train. R.B. said the person he
saw was wearing jeans, a black jacket, and a red beanie.
       During the ride, R.B. was using his mobile phone to check sports scores. When
the train reached a stop, the person R.B. had seen while waiting for the train grabbed
R.B.’s phone out of his hand and ran out of the train. R.B. chased the suspect off the
train, around the back of the train, and then back toward the front. R.B. caught up with
the suspect, grabbed the front of his jacket, and pulled him to the ground. At this point,
R.B. saw the suspect was an African-American male, wore dreadlocks, and was smaller
and younger than R.B.
       The suspect fell on top of R.B., and they were “chest to chest.” R.B. continued to
hold onto the suspect, who hit R.B. five to 10 times in the face. R.B. fought back, hitting
the suspect in the face. Two or three girls who had been on the train attempted to help
the suspect by hitting R.B.
       People on the train and on the street watched the struggle. Adults arrived and
restrained the suspect and R.B. The suspect and R.B. accused each other of stealing the
phone. The adults eventually decided R.B. was telling the truth and released him. The
suspect dropped the phone. R.B. picked it up, recognizing it by its case.
       R.B. “looked around and realized I was at a place I didn’t want to be.” Satisfied
because he had recovered his phone, R.B. decided to leave without waiting for the police
to arrive. Both R.B. and the suspect, who was also released, left the area, walking in
opposite directions. R.B. estimated this was about five to 10 minutes after he grabbed the
suspect.
       R.B. saw that the train he had previously been riding had stopped, so he boarded
it. Police officers, including Officer Antonio Santos, had responded to the scene and
were on the train, and R.B. gave them a description of the suspect. The officers later
drove around the area, but were unable to find R.B.’s assailant.

                                             2
       As a result of the incident, R.B. had “markings” on his face and a bruised and
skinned right knee. His knee had not fully healed at the time of the jurisdictional hearing,
four months after the incident.
       A few days after the incident, Officer Santos and other officers watched a Muni
surveillance video of the incident. Santos, who was familiar with D.N.’s appearance
from seeing him on a number of occasions while patrolling the Lakeview neighborhood
of San Francisco and from seeing D.N. in photographs and videos, recognized the suspect
shown on the video as D.N. Santos based his identification on similarities between D.N.
and the suspect, including the suspect’s facial features, dreadlocks, mannerisms, black
jacket with a North Face logo, and red beanie with a ball on top. When he watched the
video, Santos was “[p]retty certain” the suspect shown in the video was D.N.
       Police did not immediately arrest D.N. because they were unable to find him,
despite looking for him throughout the Lakeview neighborhood. Police did not know his
true name, knowing him only by the nickname “ ‘Doopa.’ ”
       On March 5, 2013, Officer Santos saw on Facebook a photograph of D.N. with the
caption “ ‘posted just now[.]’ ” Santos recognized the building in the background of the
photograph, and he drove to the area, where he saw D.N. walking away. When
questioned, D.N. initially gave a false name, denied knowledge of an incident on Muni
and said he did not ride Muni, but ultimately told officers his name.
       As we discuss below, D.N. presented a defense of mistaken identification.
                                    II. DISCUSSION
A.     Standard of Review
       “Our review of [D.N.’s] substantial evidence claim is governed by the same
standard applicable to adult criminal cases. [Citation.] ‘In reviewing the sufficiency of
the evidence, we must determine “whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” [Citation.]’ [Citation.] ‘ “[O]ur role
on appeal is a limited one.” [Citation.] Under the substantial evidence rule, we must
presume in support of the judgment the existence of every fact that the trier of fact could

                                              3
reasonably have deduced from the evidence. [Citation.] Thus, if the circumstances
reasonably justify the trier of fact’s findings, the opinion of the reviewing court that the
circumstances might also reasonably be reconciled with a contrary finding does not
warrant reversal of the judgment. [Citation.]’ [Citation.]” (In re V.V. (2011) 51 Cal. 4th
1020, 1026.) Before the judgment of the trial court can be set aside for insufficiency of
the evidence, “it must clearly appear that upon no hypothesis whatever is there sufficient
substantial evidence to support it.” (People v. Redmond (1969) 71 Cal. 2d 745, 755.) An
appellate court may not reevaluate the credibility of witnesses. (People v. Ochoa (1993)
6 Cal. 4th 1199, 1206 (Ochoa).)
B.     Sufficiency of the Evidence
       Substantial evidence supports the juvenile court’s determination D.N. was the
perpetrator. The victim, R.B., identified D.N. as the perpetrator at the jurisdictional
hearing. R.B. testified he was “pretty sure,” or “around 75 percent sure,” D.N. was the
person who robbed him. “Identification of the defendant by a single eyewitness may be
sufficient to prove the defendant’s identity as the perpetrator of a crime.” (People v.
Boyer (2006) 38 Cal. 4th 412, 480 (Boyer); see Evid. Code, § 411.) “[W]hen the
circumstances surrounding the identification and its weight are explored at length at trial,
where eyewitness identification is believed by the trier of fact, that determination is
binding on the reviewing court.” (In re Gustavo M. (1989) 214 Cal. App. 3d 1485, 1497.)
       In contending there was not substantial evidence, D.N. emphasizes three
eyewitnesses called by the defense testified the perpetrator was a girl and was not D.N.
Jessie Ho, a passenger on the train, testified a girl sitting across from her “got up quick
and snatched something out of somebody’s hand and she ran out, and then the guy
followed after her.” Ho believed the perpetrator was female, even though she wore
baggy men’s clothing, because Ho had several female friends who dressed like boys.
When she was shown a group of photographs by defense counsel’s investigator prior to
trial, Ho did not recognize anyone as the perpetrator. Ho testified D.N. was not the
perpetrator.


                                              4
       Sulaiman Ali, who was working as a cashier in his family’s grocery store at the
intersection where R.B. chased the suspect off the train, saw the fight between R.B. and
the suspect. Ali testified a young black female was punching a young white male as she
lay on top of him in the street. Ali testified he had never seen the victim or the
perpetrator before. Ali, who had seen D.N. several times a week in the store, testified
D.N. was not the perpetrator. Prior to the hearing, defense counsel’s investigator showed
Ali six photographs, one of which depicted D.N. Ali testified none of the photos depicted
the perpetrator.
       Rudy Brooks, leaving church at the same intersection, saw a Caucasian male and a
female with braids fighting in the street. Brooks assisted one of the church ministers in
ending the fight, which also involved another teenage girl and a younger child. Brooks
was “100 percent sure” the person assaulting the Caucasian male was a girl. The girl,
who wore baggy jeans and a windbreaker, “tried to portray herself as” a boy, but when
she brushed against Brooks, he felt her breasts. Brooks did not recognize anyone in the
photographic lineup shown to him by defense counsel’s investigator. He was “110
percent sure” D.N. was not the perpetrator.
       Although this testimony supported the defense of mistaken identification that D.N.
presented in the juvenile court, this court may not reevaluate the perception and
credibility of the witnesses. (Ochoa, supra, 6 Cal.4th at p. 1206.) The juvenile court
could credit the testimony of R.B., who, although he did not get a good look at the
perpetrator on the train, did have the opportunity and motivation to do so after the
perpetrator took his phone. R.B. chased the perpetrator, struggled with the perpetrator
“chest to chest” on the ground, and then stood near the perpetrator while the adults who
broke up the fight restrained both of them. R.B. estimated the encounter lasted between
five and 10 minutes.
       D.N. contends R.B.’s previous identification of a person other than D.N. undercuts
the reliability of R.B.’s in-court identification of D.N. R.B. testified that, prior to the
hearing, he was shown a photographic lineup that included photographs of D.N. and five
other African-American males. R.B. did not identify D.N., but instead identified a

                                               5
different person as the perpetrator, stating he was 75 percent certain of his identification.
D.N. also notes R.B. initially told the police the suspect was between five feet six inches
and five feet eight inches tall, although D.N. is five feet two and one-half inches tall.
       But R.B.’s inconsistent prehearing identification, and the height discrepancy noted
by D.N., do not establish R.B.’s in-court identification of D.N. is not substantial evidence
supporting the juvenile court’s decision. It is the province of the trier of fact to evaluate a
witness’s in-court identification testimony in light of all relevant factors, including any
prior occasions on which the witness failed to identify the defendant or made an
identification inconsistent with the witness’s identification at trial. (See People v. Wright
(1988) 45 Cal. 3d 1126, 1139, fn. 9, 1143–1144 (Wright) [factors relevant to jury
determination]; CALCRIM No. 315 [same].)
       D.N. notes a testifying witness’s out-of-court identification may be admissible to
prove the defendant’s identity as the perpetrator of a crime, and can be sufficient
evidence of the defendant’s guilt even if the witness does not confirm it in court. (Boyer,
supra, 38 Cal.4th at p. 480; see Evid. Code, § 1238.) In the context of explaining the
admissibility and probative value of a witness’s out-of-court identification, our Supreme
Court has stated that “an out-of-court identification generally has greater probative value
than an in-court identification, even when the identifying witness does not confirm the
out-of-court identification: ‘[T]he [out-of-court] identification has greater probative
value than an identification made in the courtroom after the suggestions of others and the
circumstances of the trial may have intervened to create a fancied recognition in the
witness’ mind. [Citations.] The failure of the witness to repeat the [out-of-court]
identification in court does not destroy its probative value . . . .’ ” (People v. Cuevas
(1995) 12 Cal. 4th 252, 265.) But these observations do not establish that, when a witness
makes an out-of-court identification of someone other than the defendant, the witness’s
in-court identification of the defendant is not substantial evidence of guilt. As noted, it is
for the trier of fact to assess a witness’s in-court identification testimony in light of all
relevant factors, including any prior inconsistent identifications. (See Wright, supra, 45
Cal.3d at pp. 1139, fn. 9, 1143–1144; CALCRIM No. 315.)

                                               6
       D.N. also cites People v. Cunningham (2001) 25 Cal. 4th 926, 989–990
(Cunningham), in which our Supreme Court addressed a defendant’s claim that
admission of identification testimony violated his federal due process rights because the
witness’s initial identification was based on an impermissibly suggestive photographic
lineup. The Cunningham court stated: “In order to determine whether the admission of
identification evidence violates a defendant’s right to due process of law, we consider
(1) whether the identification procedure was unduly suggestive and unnecessary, and, if
so, (2) whether the identification itself was nevertheless reliable under the totality of the
circumstances, taking into account such factors as the opportunity of the witness to view
the suspect at the time of the offense, the witness’s degree of attention at the time of the
offense, the accuracy of his or her prior description of the suspect, the level of certainty
demonstrated at the time of the identification, and the lapse of time between the offense
and the identification.” (Id. at p. 989, italics added; accord, People v. Lucas (2014) 60
Cal. 4th 153, 235.)
       Cunningham does not assist D.N. D.N. does not allege the use of any “unduly
suggestive and unnecessary” identification procedure, the threshold showing necessary to
establish a due process violation. (Cunningham, supra, 25 Cal.4th at pp. 989–990; see
Perry v. New Hampshire (2012) ___ U.S. ___, ___ [132 S. Ct. 716, 730] (Perry).) Absent
such an improper identification procedure, the trier of fact, not the reviewing court,
generally must evaluate identification testimony based on such factors as the witness’s
opportunity to observe the perpetrator and the witness’s certainty in making the
identification. (See Perry, supra, ___ U.S. at p. ___ [132 S.Ct. at pp. 728–729]; Wright,
supra, 45 Cal.3d at pp. 1139, fn. 9, 1143–1144; CALCRIM No. 315.)
       Although R.B.’s in-court identification of D.N. is sufficient to support the juvenile
court’s finding, other evidence supports the court’s determination. Officer Santos, who
was familiar with D.N.’s appearance from seeing him two to three times per week
between September 2012 and January 2013 while patrolling the Lakeview neighborhood
and from seeing photographs and videos of D.N., identified the perpetrator in the Muni
surveillance video as D.N.

                                              7
       D.N. contends Officer Santos’s opinion testimony on this point was inadmissible.
A person may give a lay opinion that a perpetrator depicted in a surveillance video is the
defendant. (People v. Larkins (2011) 199 Cal. App. 4th 1059, 1066–1068 (Larkins);
People v. Ingle (1986) 178 Cal. App. 3d 505, 513.) The identifier’s degree of familiarity
with the subject goes to the weight, not the admissibility, of the opinion testimony.
(Larkins, supra, at p. 1067.) We review the admission of such testimony for abuse of
discretion. (People v. Mixon (1982) 129 Cal. App. 3d 118, 127 (Mixon).)
       D.N. argues Santos was not sufficiently familiar with D.N.’s appearance to
identify him as the perpetrator shown in the video, because he had never spoken with or
arrested D.N. and had observed him only from a distance. But, as noted, Santos was
familiar with D.N. from observing him regularly in the Lakeview neighborhood and from
seeing him in photographs and videos. Questions about whether Santos had seen D.N.
enough times or observed him closely enough to identify him as the suspect in the video
went to the weight, not the admissibility, of the officer’s testimony. (Larkins, supra, 199
Cal.App.4th at p. 1067.)
       D.N. also contends Officer Santos’s testimony should have been excluded under
Mixon, because other witnesses were available to testify as to the identity of the
perpetrator. In Mixon, the appellate court noted there is an increased possibility of
prejudice when lay identification testimony comes from law enforcement, because such
testimony presents the defendant “ ‘as a person subject to a certain degree of police
scrutiny.’ ” (Mixon, supra, 129 Cal.App.3d at p. 129.) A trial court may exclude such
testimony under Evidence Code section 352 if its prejudicial effect substantially
outweighs its probative value. (Mixon, at pp. 129, 134–135.) The Mixon court noted a
federal decision expressing the “caveat” that “ ‘. . . use of lay opinion identification by
policemen or parole officers is not to be encouraged, and should be used only if no other
adequate identification testimony is available to the prosecution.’ ” (Id. at p. 129, quoting
United States v. Butcher (9th Cir. 1977) 557 F.2d 666, 670.) But the Mixon court
cautioned: “This opinion should not be interpreted to stand for the proposition that if


                                              8
non-law enforcement testimony is available, law enforcement identification testimony
must be excluded.” (Mixon, supra, at p. 134.)
       We find no abuse of discretion by the juvenile court in admitting Officer Santos’s
testimony. As noted, D.N. vigorously challenges the adequacy of the other identification
testimony introduced by the prosecution, i.e., R.B.’s testimony. As to the testimony of
Ho, Ali and Brooks, we do not interpret Mixon as holding the court must exclude police
identification testimony whenever the defendant presents contrary testimony as to the
identity of the perpetrator. (See Mixon, supra, 129 Cal.App.3d at p. 134 [prosecution
should not be forced to rely on “weak” identification testimony].)
       D.N. also points to what he claims are discrepancies in Officer Santos’s testimony.
Santos testified D.N. often wore a North Face jacket and a beanie with a ball on top; in
the Muni video, the suspect wore a jacket that appeared to Santos to have a North Face
logo on it, and a beanie that may have had a ball on it (although Santos was not certain);
and the March 5 Facebook photograph showed D.N. wearing a jacket without a North
Face logo. Questions about the consistency of Santos’s testimony go to its weight, not its
admissibility, and resolution of such issues was for the trier of fact.
                                    III. DISPOSITION
       The judgment is affirmed.




                                              9
                                               ______________________
                                                Becton, J.*


I concur:


______________________
 Margulies, Acting P.J.




* Judge of the Contra Costa County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




                                          10
DONDERO, J., Concurring.
       I agree the substantial evidence test compels affirmance of the judgment here.
“Under this standard, the court ‘must review the whole record in the light most favorable
to the judgment below to determine whether it discloses substantial evidence―that is,
evidence which is reasonable, credible, and of solid value―such that a reasonable trier of
fact could find the defendant guilty beyond a reasonable doubt.’ (People v. Johnson
[(1980)] 26 Cal.3d [557,] 578, italics added; see also Jackson v. Virginia (1979) 443 U.S.
307, 315–319.) The focus of the substantial evidence test is on the whole record of
evidence presented to the trier of fact, rather than on ‘ “isolated bits of evidence.” ’
(People v. Johnson, supra, at p. 577.)” (People v. Cuevas (1995) 12 Cal. 4th 252, 260–
261 (Cuevas), overruling People v. Gould (1960) 54 Cal. 2d 621 (Gould).) At oral
argument, minor’s counsel argued he was deprived of adequate review on appeal because
the juvenile court gave no reasons to guide our review. I write separately because, in this
eyewitness identification case, I agree the absence of any statement by the court
explaining why it found the allegations of the petition true hamstrings this court’s ability
to conduct a review of the evidence for substantiality.
       Here, the trial court simply stated: “I have heard the evidence in this case and
numerous witnesses over the course of including today, seven afternoons. And having
evaluated the evidence that was admitted and the credibility of the witnesses, I do find
that the . . . allegations of the petition have been proven beyond a reasonable doubt . . . .”
The evidence included a jerky, grainy video of people getting on and off the Muni train
R.B. was riding when his cell phone was snatched; the testimony of one police officer
who claimed to recognize the minor in the video, based on having seen him in the
neighborhood and in Facebook pictures prior to the phone snatch; the testimony of
another police officer who initially recognized a different juvenile in the video; and the
testimony of three persons with no connection to the minor: a store clerk who recognized
him as a customer, a San Francisco State University student who was on the train, and a

                                               1
member of a nearby church who tried to stop the fight. The latter two had never seen the
minor; all three swore the person who tussled with R.B. on the street over the phone was
a girl, and not the minor. Additionally, on May 8, 2013, R.B. was twice shown a
photographic lineup of six similar-looking African-American teenage boys (including the
minor) with the photos in a different order each time. Both times he identified a juvenile
who was not the minor as the thief, stating he was 75 percent positive about his choice.1
On May 16, 2013, R.B. testified the minor was the thief, identifying him with 75 percent
confidence. After transmittal of the exhibits to this court at our request, the appellate
record contains numerous photos of the minor, as well as the video. It is fair to say this
chameleon-like youth looks different in almost every picture, and could be the person
depicted in the Muni video.
       Until Cuevas, supra, 12 Cal. 4th 252, overruled it, the long-standing rule in this
state was that an out-of-court identification is insufficient to support a criminal conviction
or juvenile adjudication in the absence of other corroborating evidence linking the
suspect to the crime. (Gould, supra, 54 Cal. 2d 621, 631; In re Johnny G. (1979) 25
Cal. 3d 543, 547.)2 That rule could not have helped the minor here, however, since R.B.
did identify the minor in court. Quoting Gould, supra, the Cuevas court ironically
observed: “ ‘[T]he [out-of-court] identification has greater probative value than an
identification made in the courtroom after the suggestions of others and the circumstances
of the trial may have intervened to create a fancied recognition in the witness’ mind.
[Citations.] The failure of the witness to repeat the [out-of-court] identification in court
does not destroy its probative value . . . .’ [Citations.] It is paradoxical, as other courts


       1
           The photographic lineup was conducted by a San Francisco police officer.
       2
         In In re Johnny G., supra, 25 Cal. 3d 543, our Supreme Court held the evidence
insufficient to sustain the order under Gould. (Id. at p. 548.) Although the Cuevas court
disapproved four cases that relied on Gould, it did not disapprove Johnny G. (Cuevas,
supra, 12 Cal.4th at p. 275, fn. 5.)

                                               2
have recognized, to acknowledge that an out-of-court identification has greater probative
value than an in-court identification, and yet hold that an in-court identification is
sufficient evidence on which to base a conviction but an out-of-court identification is not.
[Citations.]” (Cuevas, supra, 12 Cal.4th at p. 265.)
       All the more reason why the court sitting as trier of fact in a juvenile case should
state reasons for its decision when guilt rests on an in-court eyewitness identification and
the record contains ample basis for questioning it.3 A minor facing felony charges in
juvenile court has a state constitutional right to meaningful appellate review based on an
adequate record of the proceedings. (In re Steven B. (1979) 25 Cal. 3d 1, 7–8; People v.
Moore (1988) 201 Cal. App. 3d 51, 57.) I recognize that right does not include a statement
of reasons, although I note such a right is accorded in many other contexts where the
consequences of the decision are equal to or less serious than the consequences attending
a juvenile adjudication of guilt. (See, e.g., In re Sturm (1974) 11 Cal. 3d 258, 272–273
(Sturm) [parole board must provide statement of reasons for denying parole]; In re
Rosenkrantz (2002) 29 Cal. 4th 616, 655 [same]; Morrissey v. Brewer (1972) 408 U.S.
471, 489 (Morrissey) [due process requires statement by factfinder as to evidence relied
on and reasons for revoking parole]; Gagnon v. Scarpelli (1973) 411 U.S. 778, 786–791
[extending Morrissey to probation revocation]; Vitek v. Jones (1980) 445 U.S. 480, 487–
491 [due process requires statement of reasons for transfer of prisoner to mental hospital


       3
         The majority opinion correctly observes D.N.’s brief does not allege the use of
an unduly suggestive and unnecessary identification procedure. However, prior to trial,
defense counsel asked that D.N. be excused from the courtroom while she cross-
examined R.B. about his identification, arguing: “Because it’s too easy. He’s going to
be sitting there and he’s going to give a description. He’s just going to be looking at the
minor and that is more suggestive than a cold show lineup. There cannot be anything
more suggestive than one person sitting at a defense chair being accused of the
charges . . . . [T]he victim whose [sic] never identified [D.N.] is going to be identifying
for the first time while looking at him. [¶] So, it’s just not―it really does violate due
process. It’s not a fair identification, Your Honor.” The court denied the request.

                                              3
for treatment]; Code Civ. Proc., §§ 128.5, 177.5 [requiring statement of reasons justifying
imposition of expenses]; In re Marriage of Flaherty (1982) 31 Cal. 3d 637, 654 [due
process requires statement of reasons for awarding sanctions]; Pen. Code, § 1170, subd.
(c) [court must state reasons for sentence choice]; In re Pipinos (1982) 33 Cal. 3d 189,
198–199 [court must state reasons for denying bail]; Kent v. United States (1966) 383
U.S. 541, 557 (Kent) [where court makes determination of fitness for juvenile court
treatment, due process requires statement of reasons].)
       When it extended the protections of the due process clause to delinquency
adjudications in juvenile court, the United States Supreme Court stated: “[T]he Juvenile
Court Judge’s exercise of the power of the state as parens patriae [is] not unlimited. . . .
‘[T]he admonition to function in a “parental” relationship is not an invitation to
procedural arbitrariness.’ . . . ‘[T]here is no place in our system of law for reaching a
result of such tremendous consequences without ceremony―without hearing, without
effective assistance of counsel, without a statement of reasons.’ ” (In re Gault (1967)
387 U.S. 1, 30, original emphasis omitted, italics added, quoting Kent, supra, 383 U.S. at
pp. 554–555.) Our Supreme Court has recognized that, “Kent stands for the proposition
that fairness requires a statement of reasons as a guard against the arbitrary exercise of
certain kinds of informal power.” (Sturm, supra, 11 Cal. 3d 258, 269, fn. 13, italics
added.)
       In some situations, a statement of reasons is indispensible to meaningful judicial
review. This is one such situation. “Meaningful review requires that the reviewing court
should review. It should not be remitted to assumptions.” (Kent, supra, 383 U.S. at
p. 561.) Without some indication from the juvenile court about which witnesses it found
credible, which it found incredible, and why, it is difficult―if not impossible―to “follow
‘the analytic route the [juvenile court] traveled from evidence to action’ [citation] . . . .”
(Juan T. v. Superior Court (1975) 49 Cal. App. 3d 207, 209, fn. 2.) Applying the


                                               4
substantial evidence rule here, I must “ ‘assume’ that there are adequate reasons” and
guess at what they are. (Kent, supra, 383 U.S. at p. 561.) Here, more would be better.




                                                _________________________
                                                 Dondero, J.




                                            5